Citation Nr: 1113823	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  94-28 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss disability.

2.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and C.S.

ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1982 and from January 1987 to December 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 1994 and February 1998 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran presented testimony at a Board hearing in September 2004, and a transcript of the hearing is associated with his claims folder.  Issues were remanded to the RO in January 2005 for further development, and again in January 2010.  Unfortunately, remand is again required.  

In December 2010, a Member of Congress forwarded  to the Board a two-page written communication from the Veteran.  In this communication, the Veteran appears to refer to various medical problems.  This matter is hereby referred to the RO for clarification as to whether the Veteran is attempting to file any new claim(s) for VA benefits. 

The case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDING OF FACT

The Veteran's current left ear hearing loss disability is at least as likely as not causally related to noise exposure during his active duty service. 


CONCLUSION OF LAW

Left ear hearing loss disability was incurred in active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for left ear hearing loss.  Service connection for right ear hearing loss has already been granted. 

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

The Board acknowledges that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet.App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

VA audiological examination in April 2010 confirmed that the Veteran now suffers from left ear hearing loss as defined by 38 C.F.R. § 3.385.  The question before the Board is whether this left ear hearing loss is causally related to the Veteran's active duty service. 

Service medical records are silent with respect to any reports of left ear hearing loss, and audiograms in service did not show hearing loss disability as defined by 38 C.F.R. § 3.385.  Neither did September 1991, October 1992, or May 1994 VA audiometric reports.  The Veteran had complained of and was found to have right ear problems, but not left ear problems, in September 1991.  In May 1994, he reported that decreased right ear hearing had had its onset following an explosion in 1981 and reported right ear hearing loss disability only.  The first indication of left ear hearing loss disability appears to be in April 1997.

A VA examination for audiology was conducted in July 2008.  The examiner noted that audiograms in March 1979, October 1986, June 1988, July 1989, May 1990, and August 1991 all showed normal left ear hearing.  The April 1997 VA examination showed progressive decrease in hearing, consistent with noise exposure.  Since the Veteran's hearing was normal in the left ear through the August 1991 VA examination, it was her opinion that the left ear hearing loss was less likely as not related to noise exposure while in the military.

In recognition of the Court's holding in Hensley, the Board remanded the case for an additional opinion to further address the question of whether any upward shift in tested thresholds during service suggested the development of hearing loss disability.  An opinion was obtained in April 2010 which was to the effect that the left ear hearing loss was not due to service because hearing was normal at the time of discharge examination in 1990.  

After reviewing the record from a longitudinal perspective, the Board is unable to find that either the 2008 or 2010 opinions are supported by the facts.  Specifically, the Board notes that a review of inservice audiological examination reports appears to show an upward shift (especially at the 3000 Hertz frequency) from the time of entrance into service until the time of discharge from service.  Under Hensley, consideration must therefore be given to whether there is a medically sound basis to attribute current hearing loss to service as opposed to intercurrrent causes.  

The Board finds it significant in this case that hearing loss for right ear hearing loss has already been established.  There is a suggestion of noise exposure during service.  Current left ear hearing loss disability is shown.  Given the apparent upward shift in at least one frequency during service, the Board believes that it is at least as likely as not that the current left ear hearing loss is also related to service.  Entitlement to service connection for left ear hearing loss is therefore warranted.  

In closing, the Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) and implementing regulations at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The Board also acknowledges that various judicial decisions have addressed the notice and assistance requirement of VCAA.  See generally See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002); Huston v. Principi, 17 Vet.App. 195, 202 (2003); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  However, there is no detriment to the veteran as a result of any failure to fully comply with VCAA in view of the fact that the full benefit sought by the veteran as to left ear hearing loss is being granted by this decision of the Board.  


ORDER

Entitlement to service connection for left ear hearing loss is warranted.  To this extent, the appeal is granted. 


REMAND

The grant of service connection for left ear hearing loss mandates additional review of the TDIU claim by the RO.  

Further, in the January 2005 remand, the Board referred for RO consideration what appears to be a request to reopen a claim of service connection for psychiatric residuals of head injury.  In a supplemental statement of the case, the RO did reference a prior denial of service connection for a head injury.  However, it does not appear that any formal action has been taken on what may be an attempt by the Veteran to reopen his head injury claim.  Since the Veteran's claim for a TDIU is predicated in large part on psychiatric impairment, and there is some evidence that the Veteran has a psychiatric disability due to a head injury, the issue of entitlement to a TDIU is inextricably intertwined with the matter of service connection for psychiatric residuals of a head injury, and so the matter of entitlement to a TDIU must be again remanded to the RO to be readjudicated after the matter of service connection for head injury is formally addressed and proper notice given to the Veteran so he may have an opportunity to appeal if he so desires. .  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish appropriate VCAA notice regarding the request to reopen the claim of entitlement to service connection for residuals of head injury.  The notice should inform the Veteran of the specific basis for the prior denial of service connection and what evidence must be submitted to reopen the claim.  Thereafter, the RO should undertake any necessary development, and formally adjudicate the claim.  The Veteran should be furnished notice of the determination and notice of appellate rights and procedures, including the need to file a timely notice of disagreement if the Veteran wishes to initiate an appeal on that issue.  

2.  Thereafter, the RO should consider whether a total rating based on individual unemployability is warranted based on all service-connected disabilities.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be given the opportunity to respond thereto.

The case should then be returned to the Board for appellate review.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


